                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

LEVEL ONE TECHNOLOGIES,         )
INC.,                           )
      Plaintiff,                )
                                )
       v.                       )            Case No. 4:14 CV 1305 RWS
                                )
PENSKE TRUCK LEASING CO.,       )
L.P., and PENSKE LOGISTICS LLC, )
                                )
          Defendants.           )

                          MEMORANDUM & ORDER

      Plaintiff Level One moves to exclude eleven opinions offered by

Defendant’s expert witness Mark Hoffman. After closely reviewing the opinions

and arguments, I conclude that Hoffman’s Opinion 3.2.3 offers no probative value

because it describes an inapplicable standard. I disagree with Level One’s other

arguments for excluding Hoffman’s opinions. As a result, I will grant Level One’s

motion to exclude only with respect to Opinion 3.2.3.

                                 BACKGROUND

       Penske hired certified public accountant Mark Hoffman as an expert witness

to evaluate and critique opinions offered by Level One’s expert Robert Taylor.

Taylor’s opinions purport to calculate the damages in this breach of contract case. I

denied Penske’s motion to exclude Taylor’s expert testimony. Level One now

moves to exclude portions of Hoffman’s testimony based on Federal Rule of
Evidence 702’s requirement that an expert’s “specialized knowledge” must “help

the trier of fact to understand the evidence or determine a fact in issue.” Level One

also argues that Hoffman’s opinions offer evidence whose probity is outweighed

by potential prejudice, in violation of Federal Rule of Evidence 403.

                                LEGAL STANDARD

       I must act as a gatekeeper for all expert testimony, ensuring that it is “not

only relevant but reliable.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147,

(1999). An expert witness may only provide an opinion if (1) she is qualified “by

knowledge, skill, experience, training, or education;” (2) her knowledge “will help

the trier of fact to understand the evidence or determine a fact in issue;” (3) her

testimony “is based on sufficient facts or data” and “is the product of reliable

principles and methods;” and (4) she has “reliably applied those principles and

methods to the facts of the case.” Fed. R. Evid. 702. “The touchstone for the

admissibility of expert testimony is whether it will assist or be helpful to the trier

of fact.” Lee v. Andersen, 616 F.3d 803, 808 (8th Cir. 2010). As with all evidence,

expert testimony must also fulfill Federal Rule of Evidence 403. Specifically, I

may exclude evidence “if its probative value is substantially outweighed by . . .

unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.
                                           2
                                     ANALYSIS

       Level One seeks to exclude eleven of Hoffman’s opinions based on eight

issues. I will address each issue separately.

      I.     Opinion 3.1.D.4 that Level One’s Profit History Does Not Support
             Mr. Taylor’s Lost Profits Opinions

      Penske argues that, on a company-wide basis, Level One has not made a

profit between 2004 and 2015. On this factual basis, Penske sought summary

judgment on Level One’s claim for lost profit damages. With the same argument in

mind, Hoffman’s Opinion 3.1.D.4 states that “Level One’s profit history does not

support Mr. Taylor’s lost profits opinions. Plaintiff’s historical financial statements

show it consistently lost money. . . .” (ECF 243-1 at 15). Level One argues that this

opinion is only relevant if a history of company-wide profits is required to recover

damages. I disagree. There may be circumstances in which this opinion is relevant

and admissible, depending on the evidence presented at trial. As a result, Hoffman

may testify in support of Opinion 3.1.D.4, subject to any objections at trial and

cross-examination.

      II.    Opinion 3.1.D.6 that Level One’s Financial Statement is Insufficient
             Because it was Not Prepared in Accordance With GAAP

      Hoffman provides six reasons why Level One’s financial statements should

not be relied on when determining lost profits. These arguments include the claim
                                           3
that Level One’s financial statements should have been prepared in accordance

with Generally Accepted Accounting Principles (“GAAP”) and should have been

audited. Level One argues that these critiques of its financial statements apply

“labels that will sound significant to a lay jury but which actually have no import.”

I disagree. Hoffman’s critiques go to the credibility of Level One’s financial

statements. They are relevant to a jury’s determination of what evidence to

consider, and do not appear to be overly prejudicial or confusing. As a result, Level

One does not demonstrate that this opinion should be excluded under Rule 702.

      III.   Opinion 3.2.3 that Taylor should have supervised and analyzed key
             assumptions of Dr. Rosenberg.

      Hoffman cites a standard from the American Institute of Certified Public

Accountants (“AICPA”) to argue that Taylor should have provided more

supervision and review of Level One’s other expert, Dr. Craig S. Rosenberg. (ECF

243-1 at 23 (citing AICPA Code of Professional Conduct and Bylaws § 2943, ET

Section 291 – Ethics Rulings on General and Technical Standards at ¶ 12)). The

standard is written for “third-party service providers,” which is defined as “[a]n

individual not employed by the [AICPA] member” who “assists the member in

providing professional services. . . .” (AICPA Code of Professional Conduct and

Bylaws § 2943, ET Section 191 – Use of a Third-Party Service Provider to Assist a

                                          4
Member in Providing Professional Services at ¶ 112). The context of the AICPA

Code of Professional Conduct makes clear that Dr. Rosenberg was not assisting

Taylor in providing professional services. He is a separate expert testifying on

behalf of Level One, not in support of Taylor. As a result, Opinion 3.2.3 cites an

inapplicable standard that has no probative value and should be excluded pursuant

to Federal Rule of Evidence 402.

      IV.    Opinion 3.2.8(c) that Taylor Should Have Determined the
             Replacement Cost of Epay Manager

      Hoffman opines that Taylor should have tested Dr. Rosenberg’s opinions

about the amount of time it took to develop Epay. Specifically, Hoffman argues

that Taylor should have used a replacement cost estimate method outlined by

AICPA. Level One argues that this standard is inapplicable, because Dr.

Rosenberg did not perform any replacement cost estimate. The point of raising the

standard, however, is to argue that a replacement cost estimate would have been

more credible than the method that Dr. Rosenberg actually used. As a result,

Opinion 3.2.8(c) would not confuse the jury or prejudice Level One within the

meaning of Rule 403. Level One does not demonstrate that this opinion should be

excluded.




                                          5
      V.     Opinion 3.2.5, 3.2.8(b), 3.2.8(c), and 3.2.8(g) Regarding
             Obsolescence

      Hoffman opines that Taylor should have used principles of obsolescence to

verify Dr. Rosenberg’s opinions about the amount of time it took to develop Epay.

Level One argues that obsolescence is only relevant to a replacement cost analysis

and that these opinions are irrelevant. As stated above, Hoffman may attack

Taylor’s credibility by stating that he should have conducted a replacement cost

analysis. As a result, related concepts of obsolescence are relevant, and Level One

does not demonstrate that these opinions should be excluded.

      VI.    Opinion 3.3.A.3 that Alternative Payment Software Was Available

      Hoffman opines that “there are numerous alternatives available” for freight

payment services, including a collection of 32 that he lists in his Opinion 3.3.A.3.

Hoffman offers this evidence to assert that Taylor unreasonably assumed that

Penske had “no alternative to Epay manager.” (ECF No. 243-1 at 32). Level One

argues that testimony concerning these alternatives is outside of Hoffman’s area of

expertise. Hoffman was hired by Penske because he is a certified public accountant

with expertise in valuating intellectual property damages. In Opinion 3.3.A.3,

Hoffman primarily attacks Taylor’s methods of valuating Level One’s damages.

He references alternative software programs in this context. As a result, Opinion

                                          6
3.3.A.3 is within the scope of Hoffman’s expertise and he may offer it at trial,

subject to any objections at trial and cross-examination.

      VII. Opinion 3.7.2 that Taylor Miscalculated Unjust Enrichment

      In his Opinion 3.7.2, Hoffman states that Taylor miscalculates unjust

enrichment damages. This opinion is moot, because I have dismissed Level One’s

unjust enrichment claim. [No. 268].

      VIII. Opinion 3.7.3 that Taylor Double-Counted Certain Damages

      In his Opinion 3.7.3, Hoffman states that Taylor double-counted damages

for saved development costs, which is a part of Penske’s alleged unjust

enrichment. This opinion is also moot, because I have dismissed Level One’s

unjust enrichment claim. [No. 268].

      Accordingly,

      IT IS HEREBY ORDERED that Level One’s motion to exclude certain

portions of Hoffman’s testimony, [No 241], is GRANTED in part and DENIED in

part. Opinion 3.2.3 will be excluded because it has no probative value. Fed. R.

Evid. 402.


                                        ______________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 18th day of October, 2018.
                                          7
